UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 Commission file number 333-187544 Ticket Corp. (Exact Name of Registrant as Specified in Its Charter) Nevada 46-1838178 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1135 Terminal Way, Suite 209 Reno, NV89502 e-mail: ticketcorp1@yahoo.com Telephone (775)352-3936Fax (775)201-8190 (Address of Principal Executive Offices, Zip Code & Telephone Number) Jill Arlene Robbins, P.A. treet Surfside, Florida 33154 Telephone: (305) 531-1174Facsimile: (305) 531-1274 Email: jillarlene@jarepa.com (Name, Address and Telephone Number of Agent for Service) 9625 Mission Gorge Road, Suite B2 #318 Santee, CA92071 (Former Address of Principal Executive Offices, Zip Code & Telephone Number) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to section12(g) of the Act: Common Stock, $0.001par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the ActYesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of March 29, 2016, the registrant had 48,000,000 shares of common stock issued and outstanding.No market value has been computed based upon the fact that no active trading market had been established. TICKET CORP. TABLE OF CONTENTS Page No. Part I Item 1. Business 3 Item 1A. Risk Factors 11 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4. Mine Safety Disclosures 17 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 8. Financial Statements and Supplementary Data 25 Item 9.
